                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    S.L. ANDERSON & SONS, INC. et al.,                  CASE NO. C18-0742-JCC
10                           Plaintiffs,                  MINUTE ORDER
11              v.

12    PACCAR, INC. et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint status report and proposed
18   briefing schedule (Dkt. No. 66). On January 28, 2020, the parties participated in mediation and
19   were unable to resolve the case. (See id. at 2.) Pursuant to the Court’s order dated December 2,
20   2019, the parties have filed a joint status report and have each proposed a briefing schedule for
21   Plaintiffs’ motion for class certification. (See id.; Dkt. No. 65.) Having thoroughly reviewed the
22   parties’ joint status report and proposed briefing schedules, the Court hereby ORDERS as
23   follows:
24      1. Fact discovery shall be completed no later than September 1, 2020;
25      2. Plaintiffs’ expert disclosures and reports are due by September 1, 2020;
26      3. Defendants’ expert disclosures and reports are due by October 23, 2020;


     MINUTE ORDER
     C18-0742-JCC
     PAGE - 1
 1     4. Expert depositions shall be completed by December 4, 2020;

 2     5. Plaintiff’s motion for class certification shall be filed no later than January 15, 2021;

 3     6. Defendant’s opposition to Plaintiffs’ motion for class certification shall be filed no later

 4          than March 19, 2021; and

 5     7.   Plaintiffs’ reply in support of their motion for class certification shall be filed no later

 6          than April 16, 2021.

 7          DATED this 14th day of February 2020.

 8                                                           William M. McCool
                                                             Clerk of Court
 9
                                                             s/Tomas Hernandez
10
                                                             Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0742-JCC
     PAGE - 2
